 


109 HR 5036 IH: Full Disclosure in Lobbying Act
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5036 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Ms. Bordallo (for herself and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Lobbying Disclosure Act of 1995 to require the disclosure of the original source of funds made payable to a lobbyist who is subcontracted to engage in lobbying activities on behalf of a third person or entity, and the disclosure of the identity of that third person or entity. 
 
 
1.Short titleThis Act may be cited as the Full Disclosure in Lobbying Act.  
2.Disclosure of information regarding lobbyists that are subcontractorsSection 5(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)) is amended— 
(1)in paragraph (3), by striking and after the semicolon; 
(2)in paragraph (4), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(5)in the case of a registrant that was retained by another person or entity to engage in lobbying activities on behalf of a third person or entity— 
(A)the name, address, and principal place of business of the other person or entity that retained the registrant; 
(B)the name, address, and principal place of business of the third person or entity on whose behalf the lobbying activities were performed; and 
(C)the amount of funds paid, during the semiannual reporting period, to the other person or entity identified under subparagraph (A), and to the registrant, for lobbying activities on behalf of the third person or entity identified under subparagraph (B).. 
3.Effective dateThe amendments made by this Act shall apply with respect to the first semiannual reporting period under section 5 of the Lobbying Disclosure Act of 1995 that begins on or after the date of the enactment of this Act, and to each such semiannual period thereafter.  
 
